EXHIBIT 10.2

 

2005 ISO 

 

 

 

 

Shares

 

 

BENTLEY PHARMACEUTICALS, INC.

 

2005 Equity and Incentive Plan

 

Incentive Stock Option Certificate

 

Bentley Pharmaceuticals, Inc. (the “Company”), a Delaware corporation, hereby
grants to the person named below an option to purchase shares of Common Stock,
$0.02 par value per share, of the Company (the “Option”) pursuant to and subject
to the Company’s 2005 Equity and Incentive Plan (the “Plan”) (all such terms and
conditions of the Plan being incorporated herein by reference as fully as if set
forth herein), exercisable on the following terms and conditions including those
set forth on the reverse side of this Certificate:

 

Name of Optionholder:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

Social Security No:

 

 

 

 

 

 

 

No. of Shares:

 

 

 

 

 

 

 

Option Price:

 

 

 

 

 

 

 

Date of Grant:

 

 

 

 

 

 

 

Exercisability Schedule:

 

 

 

 

 

 

 

Expiration Date:

 

 

 

 

 

This Option is intended to constitute an Incentive Stock Option under
section 422 of the Internal Revenue Code of 1986, as amended (the “Code”),
although the Company makes no representation or warranty as to such
qualification.

 

By acceptance of this Option, the Optionholder agrees to all the terms and
conditions hereof including, without limitation, those set forth in the Plan and
on the reverse side hereof.

 

 

BENTLEY PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

ACCEPTED AND AGREED TO:

 

 

 

 

 

 

Optionholder

 

 

--------------------------------------------------------------------------------


 

BENTLEY PHARMACEUTICALS, INC. 2005 EQUITY AND INCENTIVE PLAN

Incentive Stock Option Terms and Conditions

 

1.              Plan Incorporated by Reference.  This Option is issued pursuant
to the terms of the Plan and may be amended as provided in the Plan. 
Capitalized terms used and not otherwise defined in this certificate have the
meanings given to them in the Plan. This certificate does not set forth all of
the terms and conditions of the Plan, which are incorporated herein by
reference.  The Committee administers the Plan and its determinations regarding
the operation of the Plan are final and binding.  Copies of the Plan may be
obtained upon written request without charge from the Secretary of the Company.

 

2.              Option Price.  The price to be paid for each share of Common
Stock issued upon exercise of the whole or any part of this Option is the Option
Price set forth on the face of this certificate, which is not less than 100% of
the fair market value of a share of Common Stock of the Company on the Date of
Grant.

 

3.              Exercisability Schedule.  This Option may be exercised at any
time and from time to time for the number of shares and in accordance with the
exercisability schedule set forth on the face of this certificate, but only for
the purchase of whole shares.  This Option may not be exercised as to any shares
after the Expiration Date.

 

4.              Method of Exercise. To exercise this Option, the Optionholder
shall deliver written notice of exercise to the Company specifying the number of
shares with respect to which the Option is being exercised, accompanied by
payment in full of the Option Price for such shares. Such payment may be made in
whole or in part in cash or to the extent permitted by the Committee at or after
the grant of the Option, pursuant to any of the following methods: (i) by actual
delivery and transfer, or attestation of ownership and delivery of a valid
instrument of transfer, to the Company of shares of Common Stock owned by the
Optionholder, including vested Restricted Stock, (ii) by retaining shares of
Common Stock otherwise issuable pursuant to the Option, (iii) for consideration
received by the Company under a broker-assisted cashless exercise program
acceptable to the Company, or (iv) for such other lawful consideration as the
Committee may determine. Promptly following such notice, the Company will
deliver to the Optionholder a certificate representing the number of shares with
respect to which the Option is being exercised.

 

5.              Rights as a Stockholder or Employee.  The Optionholder shall not
have any rights in respect of shares as to which the Option shall not have been
exercised and payment made as provided above.  The Optionholder shall not have
any rights to continued employment or service by the Company or its Affiliates
by virtue of the grant of this Option.

 

6.              Change in Control.  As provided in the Plan, in the event of a
Change in Control affecting the Company’s outstanding Common Stock, the
Committee shall equitably adjust the number and kind of shares subject to this
Option and the exercise price hereunder or make provision for a cash payment. If
such Change in Control involves a consolidation or merger of the Company with
another entity, the sale or exchange of all or substantially all of the assets
of the Company or a reorganization or liquidation of the Company, then in lieu
of the foregoing, the Committee may upon written notice to the Optionholder
provide that this Option shall terminate on a date not less than 20 days after
the date of such notice unless theretofore exercised. In connection with such
notice, the Committee may in its discretion accelerate or waive any deferred
exercise period.

 

7.              Option Not Transferable.  This Option is not transferable by the
Optionholder otherwise than by will or the laws of descent and distribution, and
is exercisable during the Optionholder’s lifetime only by the Optionholder or
the Optionholder’s guardian or legal representative. The naming of a Designated
Beneficiary does not constitute a transfer.

 

8.              Exercise of Option After Termination of Employment.  If the
Optionholder’s status as an employee of (a) the Company, (b) an Affiliate, or
(c) a corporation (or parent or subsidiary corporation of such corporation)
issuing or assuming a stock option in a transaction to which section 424(a) of
the Code applies, is terminated for any reason other than by disability (within
the meaning of section 22(e)(3) of the Code) or death, the Optionholder may
exercise the rights which were available to the Optionholder at the time of such
termination only within three months following the date of termination.  If such
status is terminated as a result of disability, such rights may be exercised
within one year from the date of termination.  Upon the death of the
Optionholder, his or her Designated Beneficiary shall have the right, at any
time within one year after the date of death, to exercise in whole or in part
any rights that were available to the Optionholder at the time of death. 
Notwithstanding the foregoing, no rights under this Option may be exercised
after the Expiration Date.  The aforesaid three-month and one-year periods may
be extended by the Committee in its sole discretion up to the Expiration Date of
the option.  If an Optionholder’s employment relationship with the Company or
any Affiliate is terminated for cause (as defined by the Committee in its sole
discretion), all such Optionholder’s options shall terminate immediately and be
of no further force or effect.  Whether authorized leaves of absence or absence
on military or governmental service may constitute termination for purposes of
the Plan shall be conclusively determined by the Committee.  Nothing in the Plan
or in any option granted thereunder shall be deemed to give the Optionholder the
right to continue his or her employment with the Company or any of its
Affiliates or shall be deemed to interfere in any way with the right of the
Company to terminate any Optionholder’s employment relationship at any time and
for any reason.  Options granted under the Plan shall not be affected by any
change of employment among the Company and its Affiliates so long as the
Optionholder continues to have an employment relationship with the Company or
one of its Affiliates.

 

9.              Compliance with Securities Laws.  It shall be a condition to the
Optionholder’s right to purchase shares of Common Stock hereunder that the
Company may, in its discretion, require (a) that the shares of Common Stock
reserved for issue upon the exercise of this Option shall have been duly listed,
upon official notice of issuance, upon any national securities exchange or
automated quotation system on which the Company’s Common Stock may then be
listed or quoted, (b) that either (i) a registration statement under the
Securities Act of 1933 with respect to the shares shall be in effect, or (ii) in
the opinion of counsel for the Company, the proposed purchase shall be exempt
from registration under that Act and the Optionholder shall have made such
undertakings and agreements with the Company as the Company may reasonably
require, and (c) that such other steps, if any, as counsel for the Company shall
consider necessary to comply with any law applicable to the issue of such shares
by the Company shall have been taken by the Company or the Optionholder, or
both.  The certificates representing the shares purchased under this Option may
contain such legends as counsel for the Company shall consider necessary to
comply with any applicable law.

 

10.       Payment of Taxes.  The Optionholder shall pay to the Company, or make
provision satisfactory to the Company for payment of, any taxes required by law
to be withheld with respect to the exercise of this Option.  The Committee may,
in its discretion, require or permit any other federal or state taxes imposed on
the Optionholder on the exercise of this option or the sale of the shares to be
paid by the Optionholder.  In the Committee’s discretion, such tax obligations
may be paid in whole or in part in shares of Common Stock, including shares
retained from the exercise of this Option, valued at their Fair Market Value on
the date of delivery.  The Company and its Affiliates may, to the extent
permitted by law, deduct any such tax obligations from any payment of any kind
otherwise due to the Optionholder.

 

--------------------------------------------------------------------------------


 

11.       Notice of Sale of Shares.  The Optionholder agrees to notify the
Company in writing within 30 days of the disposition of one or more shares of
stock purchased upon exercise of this Option if such disposition occurs within
two years of the Date of Grant or within one year after such purchase.

 

Adopted 05/24/2005

 

--------------------------------------------------------------------------------